Citation Nr: 1509433	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1976 to March 1977 with additional service in the Army National Guard. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)). 

The Veteran testified at a Travel Board hearing in March 2011 and a copy of that transcript is of record.  

In a June 2012 decision, the Board remanded the issues for further development.  

A review of the Veteran's Veteran Benefits Management System (VBMS) file reveals a January 2015 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest during, or as a result of, active military or reserve service.

2.  The Veteran's neck disability did not manifest during, or as a result of, active military or reserve service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  These notice requirements were accomplished in a letter sent in May 2008, prior to the initial adjudication of the claims.  Additionally, the letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims file.  Additionally, the AOJ has obtained all available private treatment records.  Notably, the AOJ received responses from Dr. T.H. and the Holt-Krock clinic that no records for the Veteran existed.  The AOJ informed the Veteran of the unavailability of these records in a March 2013 supplemental statement of the case. 

The Board notes that the Veteran has not been provided a VA examination in regards to his claims.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed further below, there is no credible evidence that the Veteran sustained an in-service back or neck injury during service.  Additionally, there is no competent and credible evidence that the Veteran has suffered recurrent and/or persistent symptoms since service.  Furthermore, the only evidence of record relating the Veteran's disabilities to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  The Board thus finds that a remand to obtain a VA examination is not necessary. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, suggested evidence for the Veteran to submit, and suggested ways for the Veteran to obtain pertinent information about past medical treatment.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board also finds that there has been substantial compliance with the June 2012 remand directives, which included requesting and obtaining outstanding private treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability and neck disability are related to his military service.  Specifically, a fall from a jeep during active duty for training (ACDUTRA).  The Veteran asserts, in pertinent part, that he hit his neck and back when he fell.  He also asserts that he has had pain in his neck and back since service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) ; 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) .

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Turning to the evidence of record, the Veteran has a current diagnosis of lumbar degenerative disc disease and cervical degenerative disc disease as evidenced by February 2009 and July 2012 private treatment records.  

The Veteran's October 1976 enlistment report of medical history shows that he reported a back injury in May 1975 that led to him being off work approximately two weeks.  The examiner noted that there was no disability.  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's October 1976 enlistment examination is absent of any notations of defects or diagnoses.  Therefore, the presumption of soundness attaches.  38 U.S.C.A. § 1111.  The Veteran's service treatment records from this active period of service are otherwise absent of any complaints, treatment or diagnoses of a low back or neck disability.  

The Veteran's personnel records show that he served on a period of ACDUTRA from June 13, 1980 to June 28, 1980.  On June 18, 1980, he reported to the infirmary with report of pain in his right shoulder and elbow after a falling injury.  On physical examination there was no edema, effusion, or spasm.  The Veteran was referred to a private facility for x-ray examination.

An expense claim form provided by the Holt-Clock Clinic noted that x-rays of the Veteran's elbow and shoulder were taken on June 18, 1980, and resulted in a diagnosis of "RIGHT SHOULDER NO BONE OR SOFT TISSUE ABNORMALITY NOTED."  This facility only sought reimbursement for the x-ray costs.

A June 1980 Statement of Medical Examination and Duty Status shows that the Veteran fell from a jeep and hit his right elbow on the ground.  The Veteran was determined to have a line of duty injury for "Contusion Right Elbow" as a result of this accident.  In a sworn statement, the Veteran reported "I was riding in a 1/4 ton jeep trailer.  As a started to stand up, the driver turned across a ditch and I fell hurting my right arm when I hit the ground."  In another sworn statement, a fellow service member also reported that the Veteran fell and injured his arm. 

In regards to the Veteran's reported low back and neck injuries during the June 1980 fall, the Board notes that the Veteran is competent to report such injuries.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, at the time of the accident in June 1980, the Veteran's initial infirmary examination reflected his complaint limited to right shoulder and elbow pain.  Thereafter, he underwent x-ray examination limited to his right shoulder and elbow, and the x-ray facility reported a diagnosis pertaining to the right shoulder.  With respect to the line of duty determination, the Veteran and his friend only reported falling injury to the right elbow.  The line of duty evaluation itself was limited to an assessment of a right elbow contusion.

Overall, the Veteran's current recollections of incurred a neck and head injury during the June 1980 accident is not consistent with his own lay description of symptoms or with the scope of examination which was limited to the right shoulder and elbow.  

The Board next notes that the Veteran first filed his service connection compensation claims in May 2008, and in connection with this claim has recalled persistent/recurrent neck and back pain since the accident in 1980.  He describes that, while he landed on his right elbow, he also hit his neck and back during the fall.

However, a February 1995 post-service private treatment records shows that the Veteran reported neck pain after a fall at work on slick water.  An August 1996 private treatment record shows that the Veteran denied back pain.  A July 1999 private treatment record shows that the Veteran was noted as having cervical and thoracic strain secondary to a July 1999 motor vehicle accident.  A July 1999 x-ray revealed minimal degenerative changes of the cervical spine.  An August 1999 private treatment record shows that the Veteran was noted as having chronic neck and back pain secondary to a motor vehicle accident.  An April 2004 private treatment record shows that the Veteran reported neck pain of several years duration.  

At the very least, the Veteran's history of inconsistent statements on the same subject matter reduces the overall reliability of his assertions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (observing that, when evaluating inconsistent or contradictory testimony, "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  

With respect to his allegations of chronic neck and back pain symptoms since service, the Board places significant probative weight on his initial descriptions of the onset of chronic neck and back pain after service as reflected in the post-service medical records between the time period from 1995 to 2004, as these statements were made contemporaneous in time to the first treatment for these symptoms and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

On the other hand, the Veteran's subsequent statements regarding the onset of neck and back pain at the time of the June 1980 accident are not consistent with his comments to military officials at that time, or to his own treating physicians between 1995 and 2004.  Similarly, the Veteran's testimony of the onset of chronic headaches within a week of the June 1980 accident is not consistent with his April 2004 report of a 15 year history of headaches.  Overall, the Veteran's description of actual injury to the neck and back in June 1980, with persistent/recurrent symptoms since that accident, is inconsistent and unreliable when viewed in the context of the entire evidentiary record.

The Board further notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran did not suffer an in-service neck or low back injury, particularly when he fell from the jeep in June 1980.  If he did suffer such injuries, then common sense leads to the conclusion that as the Veteran submitted a contemporaneous sworn statement about injuring his right arm after the fall and sought treatment for right elbow and right shoulder pain shortly thereafter, he would have likely reported injuring his low back and/or neck if this in fact occurred.  Common sense also leads to the conclusion that if the Veteran had suffered from symptoms since service he would have reported such when seeking private treatment for neck and low back pain, including after a fall at work and a motor vehicle accident.  Id.  As such, the Board cannot find credible that the Veteran suffered neck and/or low back injuries in service, or that the Veteran experienced symptoms in service and ever since service, given the entirety of the record - including his own inconsistent statements. 

Moreover, the Board finds that the only evidence of record relating the Veteran's current disabilities to service are the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of degenerative disc disease of the cervical spine and lumbar spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the etiology of his disabilities, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his low back disability and neck disability in any way related to his military service.

In regards to continuity of symptoms, the Board finds that the Veteran's low back and neck disabilities are properly afforded such consideration, as both are enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  .  However, as discussed above, there is no credible evidence of continuity of symptomatology. 

Lastly, there is no credible evidence of record that the Veteran's degenerative disc disease of the lumbar and cervical spine manifested to a compensable degree within one year of the Veteran's discharge from active duty service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with either until many years after service.    

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a neck disability is denied. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


